FOR PUBLICATION
                                                         FILED
                                                       Oct 31 2012, 9:10 am


                                                              CLERK
                                                            of the supreme court,
                                                            court of appeals and
                                                                   tax court




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MARIELENA DUERRING                           GREGORY F. ZOELLER
Duerring Law Office                          Attorney General of Indiana
South Bend, Indiana
                                             BRIAN REITZ
                                             Deputy Attorney General
                                             Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

KEVIN M. CLARK,                              )
                                             )
     Appellant-Defendant,                    )
                                             )
             vs.                             )       No. 20A05-1202-CR-62
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                   APPEAL FROM THE ELKHART SUPERIOR COURT
                      The Honorable George W. Biddlecome, Judge
                             Cause No. 20D03-1002-FA-7


                                  October 31, 2012

                            OPINION - FOR PUBLICATION

MAY, Judge
        Kevin Clark appeals the admission of evidence found in his bag and in the trunk of his

car. He also appeals the admission of police testimony regarding the conversion of

pseudoephedrine to methamphetamine.1 We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On August 25, 2011, Robert Dunlap, the owner of a self-storage facility, contacted

police because he believed someone was living in a storage unit in violation of the rental

agreement. Sergeant Michael McHenry and Officer Dustin Lundgren arrived at the scene at

approximately midnight and went to the storage unit. Sergeant McHenry observed three

men, including Clark, leaving the storage unit. Clark was carrying a black duffel bag and,

when asked to stop, he sat the bag on the ground. Sergeant McHenry asked the men to sit on

the ground, and they complied. Sergeant McHenry asked Clark if he had anything illegal in

the bag, and Clark admitted there was marijuana in the bag. Sergeant McHenry searched the

bag without a warrant or Clark’s consent.                         He found marijuana, baggies of

methamphetamine, pseudoephedrine pills, a butane lighter, and clear plastic baggies.

        Based on the items found in Clark’s bag, Sergeant McHenry suspected there may be

an active methamphetamine lab on site. Sergeant McHenry took his drug-sniffing dog to

investigate Clark’s car, and the dog indicated two areas where drugs might be found in the

vehicle. Sergeant McHenry found marijuana in the vehicle and, upon opening the trunk,

detected an ammonia-type smell consistent with methamphetamine manufacture. Sergeant


1
  Clark listed sufficiency of the evidence as an issue on appeal, but he makes no argument regarding that issue.
 Therefore, we decline to address it. See Ind. Appellate Rule 46(A)(8)(a); Matheney v. State, 688 N.E.2d 883,
907 (Ind. 1997) (failure to make a cogent argument on appeal waives the issue for our consideration).
                                                       2
McHenry opened a tool box in the trunk, determined the methamphetamine laboratory inside

was not active, and obtained a search warrant for the vehicle. Sergeant McHenry called

Trooper Maggie Shortt to the scene, and she processed the methamphetamine lab.

        The State charged Clark with Class A felony attempted dealing in methamphetamine,2

Class D felony possession of chemical reagent or precursors with intent to manufacture

controlled substances,3 and Class A misdemeanor possession of marijuana.4 After a jury trial,

Clark was convicted of Class A felony attempted dealing in methamphetamine and sentenced

to forty-five years incarcerated.

                                 DISCUSSION AND DECISION

        Admission of evidence is within the sound discretion of the trial court, and we review

its decision for an abuse of discretion. Cox v. State, 774 N.E.2d 1025, 1026 (Ind. Ct. App.

2002). An abuse of discretion occurs when the decision is clearly against the logic and effect

of the facts and circumstances before the court. Id. We consider only the evidence in favor

of the trial court’s decision. Id. Clark argues the trial court abused its discretion when it

admitted evidence procured from an illegal search and seizure of Clark’s bag.

        1.      Search and Seizure of Clark’s Bag

        The Fourth Amendment to the United States Constitution5 provides:

        The right of the people to be secure in their persons, houses, papers and
        effects, against unreasonable searches and seizures, shall not be violated, and
        no warrants shall issue, but upon probable cause, supported by oath or

2
  Ind. Code § 35-41-5-1 (attempt); Ind. Code § 35-48-4-1(b)(1) (dealing in cocaine or narcotic drug).
3
  Ind. Code § 35-48-4-14.5(a).
4
  Ind. Code § 35-48-4-11.
5
  Clark does not challenge the admission of the evidence based on the Indiana Constitution.
                                                     3
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

Officer McHenry’s initial search of Clark’s bag and vehicle occurred without a warrant.

When a search is conducted without a warrant, the search must fall within one of the

exceptions to the warrant requirement and be constitutionally reasonable. Berry v. State, 704

N.E.2d 462, 465 (Ind. 1998). Warrantless searches may be constitutional when: (1) incident

to an arrest, which requires probable cause a crime has been committed, or (2) as part of an

investigative stop, which requires reasonable suspicion a crime may be occurring or is about

to occur. Overstreet v. State, 724 N.E.2d 661, 663 (Ind. Ct. App. 2000), reh’g denied.

       Clark argues the officers did not have reason to believe criminal activity was afoot.

We disagree. The police were summoned to the storage facility by its owner, who believed

one of the tenants was committing criminal trespass by living in the storage unit in violation

of the storage facility rental agreement. That report gave the officers reasonable suspicion of

criminal activity, which justified stopping the tenant, Clark, and the third man with them.

See State v. Eichholtz, 752 N.E.2d 163, 167 (Ind. Ct. App. 2001) (911 call from identified

source sufficient to establish reasonable suspicion).

       Just after the officers stopped the three men, Clark admitted he had marijuana in the

bag he was carrying. That admission gave Officer McHenry probable cause to search the

bag. See State v. Spillers, 847 N.E.2d 949, 955 (Ind. 2006) (an admission of criminal activity

is sufficient to support probable cause).

       Because the officers had reasonable suspicion to stop the men and because Clark


                                              4
admitted his bag contained marijuana, we cannot say the trial court abused its discretion in

admitting the items found in Clark’s black duffel bag.6

        2.       Testimony Regarding Conversion of Pseudoephedrine to Methamphetamine

        To prove Clark committed Class A felony attempted dealing in methamphetamine, the

State had to prove Clark possessed more than three grams of methamphetamine. See Ind.

Code §35-48-4-1(b)(1). During trial, over Clark’s objection, the Prosecutor elicited the

following testimony from Trooper Shortt:

        [State]:         Trooper Shortt, you testified that you yourself have
                         manufactured methamphetamine?
        [Shortt]:        Correct.
        [State]:         And you’ve been involved in investigations in over 200
                         methamphetamine laboratories?
        [Shortt]:        Correct.
        [State]:         So you’ve seen how much finished product is typically produced
                         in methamphetamine one-pot methods; is that fair to say?
        [Shortt]:        I’ve seen meth at scenes.
        [State]:         Okay.
        [Shortt]:        I can’t sit up here and testify that the meth that I see at scenes
                         came from the cook that was currently going on, because,
                         generally, the cooks that are currently going on that I process
                         have not reached the HCl phase.
        [State]:         Okay. When you did the methamphetamine cooks yourself, did
                         it go through the HCl phase?
        [Shortt]:        It did.
        [State]:         And did it receive an amount at that point in time that you could
                         see?
        [Shortt]:        That I could see, yes.
        [State]:         Typically, how much quantity would you see when it went
                         through the final stage, and it precipitated out into a solid form?

6
 Clark also argues Officer McHenry’s search of Clark’s car was illegal because it was tainted by the illegal
search of his bag. However, as the search of his bag was constitutional, it could not have tainted the search of
his car, and we need not address this argument. See, e.g., Aldrich v. Coda, 732 N.E.2d 243, 245 n.2 (Ind. Ct.
App. 2000) (court declined to address subsequent issue when decision regarding initial issue precluded such
argument).
                                                       5
       [Shortt]:     It looked to be over 50 percent of what we started with.
       [State]:      Okay. So in your experience it was over a 50 percent from the
                     amount that you put in of pseudoephedrine to what you actually
                     saw come out in the end; is that fair to say?
       [Shortt]:     Yes.

(Tr. at 569-70.) Clark argues the trial court abused its discretion when it allowed Trooper

Shortt to testify regarding the conversion ratio of pseudoephedrine to methamphetamine. We

disagree.

       Ind. Evidence Rule 701 provides:

       If the witness is not testifying as an expert, the witness’s testimony in the form
       of opinions or inferences is limited to those opinions or inferences which are
       (a) rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’s testimony or the determination of a fact at issue.

A skilled witness is one who has “a degree of knowledge short of that sufficient to be

declared an expert under Rule 702, but somewhat beyond that possessed by the ordinary

jurors.” Mariscal v. State, 687 N.E.2d 378, 380 (Ind. Ct. App. 1997) (quoting 13B Robert L.

Miller Jr., Courtroom Handbook on Indiana Evidence 196 (1996)), trans. denied. A police

officer’s experience and training may be the foundation for skilled witness testimony.

Stephenson v. State, 742 N.E.2d 463, 480 (Ind. 2001), cert. denied 534 U.S. 1105 (2002).

       Trooper Shortt’s testimony was rationally based on her perceptions and was helpful to

the determination of facts at issue in the case. Trooper Shortt testified she had investigated

over 200 methamphetamine labs and had twice cooked methamphetamine herself. She began

investigating methamphetamine laboratories in 2007, completed a forty-hour course on the

manufacture of methamphetamine, and participated in a twenty-four hour job training at the


                                               6
Indiana State Police clandestine laboratory. She is required to take at least eight hours of

refresher training each year. Her testimony could reasonably assist the jury in deciding

whether Clark possessed the components to produce more than three grams of

methamphetamine. For these reasons, we hold the trial court did not abuse its discretion

when it allowed Trooper Shortt to testify over Clark’s objection.

                                      CONCLUSION

       The trial court did not abuse its discretion in admitting the evidence gleaned from the

search of Clark’s bag and car because the officers had reasonable suspicion to stop Clark and

search Clark’s bag after he admitted it contained marijuana. Nor did the trial court abuse its

discretion when it allowed Trooper Shortt to testify over Clark’s objection because her

testimony was opinion testimony of a lay witness based on her experience, and not expert

testimony. Accordingly, we affirm.

       Affirmed.

NAJAM, J., and KIRSCH, J., concur.




                                              7